                 Case 2:20-cv-00612-JCC Document 16 Filed 08/21/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRANDON T. GATES,                                  CASE NO. C20-0612-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    TAMARA R. FUNDRELLA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for an extension of time (Dkt.
18   No. 15) to respond to the report and recommendation of the Honorable Mary Alice Theiler,
19   United States Magistrate Judge (Dkt. No. 13). Having thoroughly considered the motion and the
20   relevant record and finding good cause, the Court hereby GRANTS Plaintiff’s motion. Plaintiff’s
21   objections to the report and recommendation, if any, must be filed no later than September 24,
22   2020. The Clerk is DIRECTED to renote Judge Theiler’s report and recommendation to
23   September 25, 2020.
24          //
25          //
26          //


     MINUTE ORDER
     C20-0612-JCC
     PAGE - 1
            Case 2:20-cv-00612-JCC Document 16 Filed 08/21/20 Page 2 of 2




 1        DATED this 21st day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0612-JCC
     PAGE - 2
